                 Case 2:20-cv-00290-BJR Document 49 Filed 04/23/20 Page 1 of 2



 1                                                                The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON
 9
     ASSUREDPARTNERS OF WASHINGTON
10   LLC,
                                                         NO. 2:20-cv-00290 BJR
11                                          Plaintiff,
                                                         STIPULATED MOTION AND
12          v.                                           ORDER REGARDING THE
                                                         BRIEFING SCHEDULE GOVERNING
13   MARK ACARREGUI, ALLIANT                             PLAINTIFF’S AMENDED MOTION
     INSURANCE SERVICES, INC., and JO-ANN                FOR AN ORDER TO SHOW CAUSE
14   PABALATE                                            (DKT. 33) AND PLAINTIFF’S
                                                         MOTION TO SEAL (DKT. 34)
15                                      Defendants.
16

17          Plaintiff AssuredPartners of Washington LLC (“Assured”), Defendant Mark Acarregui

18   (“Acarregui”), and Defendant Alliant Insurance Services, Inc. (“Alliant”), having come to certain

19   agreements between them, jointly agree that circumstances created by the current health crisis

20   constitute good cause to extend briefing schedules on pending motions, and request that this Court

21   order as follows:

22          (1) Defendant Acarregui’s brief and supporting papers opposing Assured’s Amended

23                Motion for an Order to Show Cause (Dkt. 33) shall be filed on April 28, 2020.

24                Defendants Acarregui and Alliant’s response to Plaintiff’s Motion to Seal (Dkt. 34)

25                shall be filed that same day.

26
     STIPULATED MOTION AND ORDER
     REGARDING THE BRIEFING SCHEDULE
     GOVERNING PLAINTIFF’S AMENDED MOTION                                         38TH FLOOR
     FOR AN ORDER TO SHOW CAUSE (DKT. 33) AND                                 1000 SECOND AVENUE
                                                                           SEATTLE, WASHINGTON 98104
     PLAINTIFF’S MOTION TO SEAL (DKT. 34) - 1                                    (206) 622-2000
     (CASE NO. 2:20-CV-00290-BJR)
             Case 2:20-cv-00290-BJR Document 49 Filed 04/23/20 Page 2 of 2



 1
           (2) Plaintiff Assured’s reply to each aforementioned response, if any, shall be filed on or
 2
              before May 12, 2020.
 3
           DATED this 21st day of April, 2020.
 4
     SEYFARTH SHAW LLP                               BYRNES KELLER CROMWELL LLP
 5

 6
     By /s/ Helen M. McFarland                       By /s/ Keith D. Petrak
 7      Helen M. McFarland, WSBA #51012                 Keith D. Petrak, WSBA #19159
        800 Fifth Avenue, Suite 4100                    Jacob A. Zuniga, WSBA #48458
 8      Seattle, WA 98104                               1000 Second Avenue, 38th Floor
        Phone: (206) 946-4910                           Seattle, WA 98104
 9      Fax: (206) 260-8839                             Phone: (206) 622-2000
        hmcfarland@seyfarth.com                         Fax: (206) 622-2522
10                                                      Email:kpetrak@byrneskeller.com
     J. Scott Humphrey (admitted pro hac vice)          jzuniga@byrneskeller.com
11   Besma Fakhri (admitted pro hac vice)
     Seyfarth Shaw LLP                               Debra L. Fischer (admitted pro hac vice)
12   233 South Wacker Drive, Suite 8000              Seth M. Gerber (admitted pro hac vice)
     Chicago, IL 60606-6448                          Adam E. Wagmeister (admitted pro hac vice)
13   Phone: (312) 460-5000                           Morgan Lewis & Bockius LLP
     Fax: (312) 460-7000                             2049 Century Park East, Suite 700
14   shumphrey@seyfarth.com                          Los Angeles, CA 90067-3109
     bfkahri@seyfarth.com                            Phone:(310) 907-1000
15   Attorneys for Plaintiff                         Debra.fischer@morganlewis.com
                                                     Seth.gerber@morganlewis.com
16                                                   Adam.wagmeister@morganlewis.com
                                                     Attorneys for Defendants Mark Acarregui
17                                                   and Alliant Insurance Services, Inc.
18         PURSUANT TO STIPULATION, IT IS SO ORDERED.
19
           DATED this 23rd day of April 2020.
20

21                                               HONORABLE BARBARA J. ROTHSTEIN
                                                 UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26
     STIPULATED MOTION AND ORDER
     REGARDING THE BRIEFING SCHEDULE
     GOVERNING PLAINTIFF’S AMENDED MOTION                                        38TH FLOOR
     FOR AN ORDER TO SHOW CAUSE (DKT. 33) AND                                1000 SECOND AVENUE
                                                                          SEATTLE, WASHINGTON 98104
     PLAINTIFF’S MOTION TO SEAL (DKT. 34) - 2                                   (206) 622-2000
     (CASE NO. 2:20-CV-00290-BJR)
